CELEBREZZE, Circuit Judge
(dissenting) .
I respectfully dissent.
In my opinion the record contains substantial evidence supporting the Board’s findings: (I) that the four alleged discriminatees were engaging in protected activity; (II) that the management was aware of the purposes of their protest in “walking out”; and (III) that the management discharged and denied reinstatement to each of the four employees who walked out to protest their contentious working relations with their supervisor Hypnar. Based upon those factual findings, the United States Supreme Court’s decision in N.L.R.B. v. Washington Aluminum Co., 370 U.S. 9, 82 S.Ct. 1099, 8 L.Ed.2d 298 (1962), mandates this Court to treat the concerted protests of these non-union workers as an exercise of their Section 7 right “to engage in * * * concerted activities for the purpose of * * * mutual aid or protection.” 29 U.S.C. § 157 (1964).
I. The Protected Activity.
The majority rejects the Board’s findings that for some time the discriminatees believed themselves to be under constant harassment by Hypnar and that their walkout, after Jolly struck Hypnar, and in response to Hypnar’s challenge,1 was but the culmination of a series of disagreeable events. I disagree.
In considering the substantiality of the evidence to support the Board’s findings I am influenced by the entire chain of events which occurred prior to the walkout of the four alleged discriminatees.
Just after work began on March 18, 1968, Mr. Hypnar twice cautioned workers for not being attentive to their work. In each instance, the employees protested these verbal reprimands contending that they were discussing work-related problems. In both instances, Mr. Hypnar used profanity in making his reprimands and disbelieved the employees’ explanations (in the first instance that Mr. Osterman and Mr. Cartwright were discussing a work-related problem and in the second that Mr. Jolly had to borrow one of Mr. Cartwright’s tools). It was pursuant to this second reprimand of Mr. Jolly by Mr. Hypnar that harsh words and a scuffle developed.
Mr. Hypnar immediately fired Mr. Jolly and went into the plant office to speak with management. As Mr. Jolly emerged from this management meeting, one of the work leaders proposed that the morning’s events be discussed. Mr. Hypnar refused and challenged any employees who think the plant can’t run without them, to “pack your boxes and get out.” In response to this challenge, the four alleged discriminatees — -which included Mr. Cartwright and Mr. Osterman, parties to the reprimands of Mr. Hypnar, and two of their co-workers— *201proceeded to the time clock and punched out with Jolly.
The above evidence is a substantial demonstration that an atmosphere of contention and friction had arisen between Mr. Hypnar and the employees he supervised. It is sufficient, in my opinion, to support the Board’s findings that the walkout of the four employees was meant to protest the tense and disagreeable relationship which had developed between the four employees and their supervisor.
Further, apart from any generalized dissatisfaction with Mr. Hypnar, the four alleged discriminatees had a right to engage in a peaceful work stoppage and walkout to protest the lawful firing of Mr. Jolly.2
While Section 7 of the National Labor Relations Act does not protect all concerted activities, it does protect “a strike designed to accomplish' * * * [the] reinstatement [of an employee who was ‘properly discharged’]” N.L.R.B. v. Phaostron Instrument & Electric Co., 344 F.2d 855, 858-859 (9th Cir. 1965). Indeed, in N.L.R.B. v. Washington Aluminum, supra, 370 U.S. at 17, 82 S.Ct. 1099, Section 7 is said to protect all concerted activities which are not unlawful, violent, in breach of contract, or in violation of “any recognized standard of conduct.” 3 I do not believe that a good faith peaceful protest by a group of workers of the firing of a co-worker, however justifiable that discharge may be, can be considered unlawful or disloyal activity or a violation of any “recognized standard of conduct” which the protesting workers owed to their employer. Their walkout was in direct response to a challenge by a representative of management and was effected without disturbing the rights of other workers or causing any additional commotion or violence. I believe it is the intent of Washington Aluminum and Section 7 of the National Labor Relations Act to preserve the right of employees to undertake such concerted activities. See Hagopian & Sons, Inc. v. N.L.R.B., 395 F.2d 947, 951-953 (6th Cir. 1968); N.L.R.B. v. Pioneer Plastics Corp., 379 F.2d 301 (1st Cir. 1967) cert. denied 389 U.S. 929, 88 S.Ct. 292, 19 L.Ed.2d 281; N.L.R.B. v. Phaostron Instrument & Electric Co., 344 F.2d 855, 856-858 (9th Cir. 1965).
II. Management’s Awareness that Four Employees had Engaged in a Concerted Walkout.
The majority finds there was not substantial evidence upon which the Board could find that management was aware of the fact that four employees had walked out to protest their contentious relations with their supervisor, or in the alternative, of the fact that the four employees had walked out to protest the firing of an employee without having an opportunity to discuss the provocations and tensions which had allegedly induced the first employee to strike his supervisor. I disagree.
Management was aware that Mr. Jolly had struck his supervisor and that some of the employees believed the supervisor’s attitude provoked Mr. Jolly. And, in view of the lack of any formal grievance procedure, the supervisor’s rebuff of a work leader’s offer to discuss the morning’s events and management’s knowledge of those events, I believe that the “circumstances were such that it is only reasonable to infer that * * * [management] knew their [employees’] reason [s]’ for walking out. N.L.R.B. v. Pioneer Plastics Corp., 379 F.2d 301, 307 (1st Cir. 1967) cert. denied 389 U.S. 929, 88 S.Ct. 292, 19 L.Ed.2d 281. Cf. N.L.R.B. v. Washington Aluminum Co., supra. *202To require that the protesting workers in the instant case present particularized demands upon a presumably fully cognizant management would frustrate the policy of the Act to protect the right of workers to act together to better their working conditions. N.L.R.B. v. Washington Aluminum, 370 U.S. at 14, 82 S.Ct. 1099. Hence, I would affirm the Board’s finding that management could fairly be presumed to have known the general reasons for four of its workers engaging in a walkout.
III. The Alleged Diseriminatees Were Discharged And Denied Reinstatement.
The majority contends that the four alleged diseriminatees were not constructively discharged by management when they attempted to return to work. I disagree.
The Trial Examiner, whose findings and determinations were affirmed by the Board, articulated several factors upon which he relied in finding that the four alleged diseriminatees did not voluntarily quit, but were discharged by the Company. The most important factor arises from the circumstances surrounding the employees’ required signing of the “tool clearance and quit slips.” President Smith admitted that the purpose of those slips is to determine whether a man who is leaving has returned all of the Company’s tools and only the signature of the tool cribman is actually necessary for a tool checkout. In view of the purpose of the tool clearance slips, management’s insistence upon the signatures of the four employees on the “tool clearance slips”- — • bearing the legend “quit * * * walked off the job without authorization”— amounts to a constructive discharge of the four employees who signed them under protest in order to get their paychecks. Indeed, one of the slips did not even bear the signature of the tool crib-man who was to clear the employees’ tool boxes, but each of these slips was signed by Ferns, who presumably authorized or was responsible for the hand-written legend signifying that the employees “quit.” In addition, there was credited testimony that though no representative of management ever told the four diseriminatees they were fired, .their time cards were pulled from the time-check-in rack; that upon returning to work, they were forced to sign quit slips; and that none of the four were offered immediate reinstatement to their jobs.
I believe that the Trial Examiner and Board have made reasonable inferences from a series of factors requiring determinations of credibility and specialized knowledge of and experience with industry and labor practices. N.L.R.B. v. Phaostron Instrument & Electronics Co., supra, 344 F.2d 855; Keener Rubber, Inc. v. N.L.R.B., 326 F.2d 968, 970 (6th Cir. 1964) cert. denied 377 U.S. 934, 84 S.Ct. 1337, 12 L.Ed.2d 297; National Labor Relations Board v. Bendix Corp., 299 F.2d 308, 310 (6th Cir. 1962) cert. denied 371 U.S. 827, 83 S.Ct. 47, 9 L.Ed.2d 65.
There being substantial evidence to support the Board’s three basic factual findings — peaceful and concerted activity by a group of employees, awareness by management of their purpose, and discharge for such activity, the Board’s order in this case should be enforced under the rationale of the Washington Aluminum case.

. It is uncontested that after Hypnar rejected employee Jernberg’s request to discuss the morning’s events, Hypnar responded negatively and turned to the rest of the employees adding, “If any of you guys think I can’t run this plant without you, you can pack up .your boxes and get out too.”


. In no way, do I sanction Mr. Jolly’s over-reacting to Mr. Hypnar’s criticism by striking him. I suggest that Mr. Jolly’s co-workers could have in good faith believed the punishment of firing was too severe in view of the alleged provocation by Mr. Hypnar.


. This term was intended to include workers engaging in special tactics abhorrent to the purpose of the Act or unrelated to the labor policies in dispute. See National Labor Relations Board v. Electrical Workers, 346 U.S. 464, 74 S.Ct. 172, 98 L.Ed. 195 (1953).